Citation Nr: 1027975	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-30 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from June 1951 
to June 1955.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted the Veteran's claim for service connection for 
bilateral hearing loss and assigned an initial noncompensable 
(i.e., 0 percent) rating retroactively effective from July 30, 
2007, the date of receipt of his claim.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a Veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at others).  

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Because, however, the claim requires further development, the 
Board is remanding the claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Veteran must be provided another VA audiological compensation 
examination to reassess the severity of his hearing loss 
disability, particularly considering the effect, if any, of this 
disability on his occupational functioning and daily activities.  
He asserts that, because of this hearing loss disability, he is 
unable to understand what people are saying even in simple 
conversations, especially recognizing that he also has tinnitus 
(rather constant ringing in his ears), which is also 
service connected.  



The Veteran most recently had a VA audiological examination in 
October 2007, so nearly 3 years ago.  He told that examiner that 
he had worked for 30 years as an autobody shop owner and 
repairman, but the examiner did not address the impact of the now 
service-connected bilateral sensorineural hearing loss on the 
Veteran's ability to obtain or maintain substantially gainful 
employment.  Significantly, VA hearing examination worksheets 
were revised during the pendency of this appeal to include the 
effect of the Veteran's hearing loss disability on his 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Department 
of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 
(2009); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  
Because the October 2007 VA examiner did not comment on the 
specific functional effects of the Veteran's bilateral hearing 
loss disability, the Board finds that an additional examination 
and opinion addressing these important issues are needed to 
fairly decide this claim.  Martinak, 21 Vet. App. at 455-56.  
Also, since that examination occurred nearly 3 years ago, and his 
hearing loss may have worsened since, another examination is 
needed to reassess the severity of the hearing loss disability.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an appeal 
for an increased rating); and Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of the statutory 
duty to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).  



Accordingly, the claim is REMANDED for the following additional 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Schedule the Veteran for another VA 
audiological examination to reassess the 
severity of his bilateral hearing loss 
disability.  The examiner should review 
the claims file for this condition's 
history.  The examiner should identify 
auditory thresholds, in decibels, at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz.  A Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  

The examiner is also requested to describe 
the functional effects of the Veteran's 
bilateral hearing loss disability, 
including on his occupational functioning 
and daily activities.  See Revised 
Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans 
Affairs Veterans Apr. 24, 2007); see also 
38 C.F.R. § 4.10 (2009); Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 
(2007).  Any additional evaluations, 
studies, and tests deemed necessary by the 
examiner should be conducted.  



2.	Then readjudicate the claim for a 
compensable initial rating for the 
bilateral hearing loss disability, 
in light of any additional evidence.  If a 
higher rating for this disability is not 
granted to the Veteran's satisfaction, 
send him a supplemental statement of the 
case (SSOC) and give him an opportunity to 
submit additional evidence and/or argument 
in response before returning the file to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



